EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this "Agreement"), is made and entered into
as of this 23rd day of November, 2015, between S&W Seed Company, a Nevada
corporation, with offices at 7108 North Fresno Street, Fresno, California 93720
(the "Company") and MFP Partners, L.P., with offices at 667 Madison Avenue, 25th
Floor, New York, NY 10665 (the "Purchaser").

WITNESSETH

:



WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
"Securities Act") and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
terms set forth herein and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1 - DEFINITIONS

Section 1.1 Certain Defined Terms

As used in this Agreement, the following terms shall have the following
meanings:

"Affiliate" of a person or entity shall mean any other person or entity
directly, or indirectly through one or more intermediaries, controlling,
controlled by, or under common control with such person or entity. As used in
this definition, the term "control" means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a person, whether through ownership of voting securities, by
contract, or otherwise.

"Business Day" means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

"Commission" means the United States Securities and Exchange Commission.

"Common Stock" means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

--------------------------------------------------------------------------------



"Common Stock Equivalents" means any securities of the Company or the
Subsidiaries would entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, right, option,
warrant or other instrument that is at any time convertible into or exercisable
or exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

"Effective Date" means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Shares have been sold pursuant to Rule 144 or may be sold pursuant to Rule
144 without the requirement for the Company to be in compliance with the current
public information required under Rule 144 and without volume or manner-of-sale
restrictions or (c) following the one-year anniversary of the Closing Date
provided that a holder of Shares is not an Affiliate of the Company, all of the
Shares may be sold pursuant to an exemption from registration under Section 4(1)
of the Securities Act without volume or manner-of-sale restrictions and Company
Counsel has delivered to such holders a standing written unqualified opinion
that resales may then be made by such holders of the Shares pursuant to such
exemption which opinion shall be in form and substance reasonably acceptable to
such holders.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Exempt Issuance" means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company, (b) securities issuable upon the exercise or exchange of or conversion
of any securities exercisable or exchangeable for or convertible into shares of
Common Stock issued and outstanding on the date of this Agreement, provided that
such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities (other than pursuant to
the terms of such securities) or to extend the term of such securities, (c)
securities issuable pursuant to rights granted pro rata to all shareholders of
the Company or rights granted to any securities holders of the Company that are
outstanding on the date hereof; and (d) securities issued pursuant to
acquisitions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) that is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

2

--------------------------------------------------------------------------------



"FCPA" means the Foreign Corrupt Practices Act of 1977, as amended.

"Governmental Authority" means any United States federal, state or local or any
foreign government, governmental regulatory or administrative authority, agency
or commission or any court, tribunal or judicial body of competent jurisdiction.

"Indebtedness" of any Person means, without duplication (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including, without limitation,
"capital leases" in accordance with GAAP (other than trade payables entered into
in the ordinary course of business consistent with past practice), (c) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a "capital lease", (g) all indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (h) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (g) above.

"Issuer Covered Person" shall have the meaning ascribed to such term in Section
3.1(oo).

"Law" means any foreign, local, state or federal law, ordinance, regulation,
order, injunction or decree, or common law or any other binding requirement of a
Governmental Authority.

"Liens" means encumbrances, mortgages, claims (pending or threatened), security
interests, options, charges, pledges, title defects or objections, easements,
encroachments or restrictions of any kind of any nature whatsoever, lock-up
arrangements, options or rights of first offer or refusal, or stop transfer
order.

"Person" means any entity, organization or individual.

"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

3

--------------------------------------------------------------------------------



"Registration Statement" means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale of the
Shares by the Purchaser as provided for in the Registration Rights Agreement.

"Required Approvals" shall have the meaning ascribed to such term in Section
3.1(e).

"SEC Documents" shall mean each form, report, schedule, statement and other
document filed or required to be filed by the Company with the Commission
pursuant to the Exchange Act through the date hereof, including any filed
amendment to such document, whether or not such amendment is required to be so
filed.

"Short Sales" means all "short sales" as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

"Subsidiary" means any entity in which the Company, directly or indirectly, owns
any of the capital stock or holds an equity or similar interest.

"Trading Market" means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQB or the OTCCQX (or any
successors to any of the foregoing).

"Transaction Documents" means this Agreement and the Registration Rights
Agreement, all exhibits and schedules, if any, thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated thereunder and hereunder.

"Transfer Agent" means Transfer Online, Inc.

ARTICLE 2 - PURCHASE AND SALE

Section 2.1 Purchase and Sale of Securities.

At the Closing (as defined in Section 8.1), the Company will sell and issue to
the Purchaser, and the Purchaser will purchase (the "Closing"), One Million One
Hundred Eighty Thousand Seven Hundred Twenty-two (1,180,722) shares of the
Company's authorized and unissued Common Stock (the "Shares"), free and clear of
all Liens other than transfer restrictions under applicable securities laws and
any Liens resulting from actions of the Purchaser and his Affiliates.

Section 2.2 Purchase Price.

At the Closing the Purchaser will pay to the Company Four Million Eight Hundred
Ninety-nine Thousand Nine Hundred Ninety-six Dollars and Thirty Cents
($4,899,996.30) (the "Purchase Price") ($4.15 per share) as payment in full for
the Shares purchased by the Purchaser hereunder. The amount required to be paid
pursuant to this Section 2.2 shall be paid by wire transfer of immediately
available funds at Closing to an account designated by the Company no later than
one business day prior to Closing.

4

--------------------------------------------------------------------------------

Section 2.3 Deliveries by the Company.

At the Closing, the Company shall deliver or cause to be delivered to the
Transfer Agent such documents as may be required by the Transfer Agent to issue
certificate(s) for the Shares in Purchaser's name.

Section 2.4 Deliveries by Purchaser.

At the Closing, the Purchaser will deliver or cause to be delivered to the
Company the Purchase Price by wire transfer of immediately available funds to an
account designated by the Company.

ARTICLE 3 - COMPANY REPRESENTATIONS AND WARRANTIES

3.1 Except as otherwise disclosed in the Company's Annual Report on Form 10-K
for the year ended June 30, 2015 or its Quarterly Report on Form 10-Q for the
quarter ended September 30, 2015, the Company hereby makes the following
representations and warranties to the Purchaser:

(a) Subsidiaries. All of the direct and indirect Subsidiaries (both domestic and
foreign) of the Company are set forth in the SEC Documents. Other than as
disclosed in the SEC documents, the Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. Except as
otherwise stated in the SEC Documents, the Company has the unrestricted right to
vote, and (subject to limitations imposed by applicable law) to receive
dividends and distributions on, all capital securities of its Subsidiaries owned
by the Company or such Subsidiary.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation or default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in a
material adverse effect on (i) the transactions contemplated by the Transaction
Documents, (ii) the results of operations, assets, business, prospects or
condition (financial or otherwise) of the Company and the Subsidiaries,
individually or taken as a whole, or (iii) the Company's ability to perform on a
timely basis its obligations under any Transaction Document (any of clauses (i),
(ii) or (iii), a "Material Adverse Effect"). No Proceeding has been instituted
in any applicable jurisdiction revoking, limiting or curtailing or seeking to
revoke, limit or curtail such power, authority or qualification of the Company
or its Subsidiaries.

5

--------------------------------------------------------------------------------



(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out the Company's obligations hereunder and thereunder. The execution and
delivery of this Agreement and each of the other Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby have been duly authorized by all necessary action on the part
of the Company, and no further action is required by the Company, the Board of
Directors or the Company's shareholders in connection herewith or therewith,
other than in connection with the Required Approvals. This Agreement and each
other Transaction Document to which the Company is a party have been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except: (A) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (B) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (C) insofar as indemnification and
contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which the Company is a party,
the issuance and sale of the Shares and the consummation by the Company of the
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company's or any Subsidiary's certificate
or articles of incorporation, bylaws or other organizational or charter
documents; (ii) conflict with, or constitute a default (or an event that with
notice, lapse of time, or both would become a default) under, result in the
creation of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to other Persons any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time, or both)
of, any agreement, credit facility, debt or other instrument (evidencing Company
or Subsidiary Indebtedness or otherwise) or other understanding to which the
Company or any Subsidiary is a party or by which any property or asset of the
Company or any Subsidiary is bound or affected, such as could reasonably be
expected to result in a Material Adverse Effect; or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.

(e) Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by the Company of the Transaction
Documents, other than: (i) the filing of a Current Report on Form 8-K disclosing
the material terms of the transactions contemplated hereby, (ii) the filing with
the Commission

6

--------------------------------------------------------------------------------



pursuant to the Registration Rights Agreement, (iii) the filing of a Shares
Outstanding Change Notification with The Nasdaq Stock Market within ten (10)
days of the Closing Date reflecting the increase in the number of shares
outstanding resulting from the transactions contemplated hereby, and (iv) the
filing of a Form D with the Commission and such filings as are required to be
made under applicable state securities laws (collectively, the "Required
Approvals").

(f) Issuance of the Shares. The Shares are duly authorized and, when issued and
paid for in accordance with the applicable Transaction Documents, will be duly
and validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.

(g) Capitalization. The capitalization of the Company is as set forth in the SEC
Documents. The Company has not issued any capital stock since its most recently
filed periodic report under the Exchange Act, other than pursuant to the
exercise of stock options under the Company's equity incentive plans. Other than
pursuant to Exempt Issuances, no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as a result
of the purchase and sale of the Shares or pursuant to the Company's equity
incentive plan, outstanding warrants disclosed in the SEC Documents and the 8%
Senior Secured Convertible Debentures (the "Debentures") or other Exempt
Issuances, there are no outstanding options, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock or the capital stock of any Subsidiary, or contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock, Common Stock
Equivalents or capital stock of any Subsidiary. Other than pursuant to the
provisions of the outstanding warrants issued in December 2014, the issuance and
sale of the Shares will not obligate the Company or any Subsidiary to issue
shares of Common Stock or other securities to any Person (other than the
Purchaser) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. Other than as set forth in the SEC Documents, there are no
outstanding securities or instruments of the Company or any Subsidiary that
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to redeem a security of the Company or such
Subsidiary. The Company does not have any stock appreciation rights or "phantom
stock" plans or agreements or any similar plan or agreement. All of the
outstanding shares of capital stock of the Company and each Subsidiary are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any shareholder, the Board of Directors or others is required
for the issuance and sale of the Shares. There are no shareholders agreements,
voting agreements or other similar agreements with respect to the Company's
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company's shareholders.

7

--------------------------------------------------------------------------------



(h) SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two (2) years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the "SEC Reports") on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company is not and has never been an issuer subject to Rule
144(i) under the Securities Act. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
("GAAP"), except as may be otherwise specified in such financial statements or
the notes thereto, and except that unaudited financial statements may not
contain all footnotes required by GAAP, and fairly present in all material
respects the financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) neither the Company nor any Subsidiary has incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company's or any
Subsidiary's financial statements pursuant to GAAP or disclosed in filings made
with the Commission, (iii) neither the Company nor any Subsidiary has sold any
assets outside the ordinary course of business or had capital expenditures,
individually or in the aggregate, in excess of $200,000, (iv) neither the
Company nor any Subsidiary has altered its method of accounting, (v) neither the
Company nor any Subsidiary has declared or made any cash or stock dividend or
distribution to its shareholders or purchased, redeemed or made any agreements
to purchase or redeem any shares of its capital stock and (vi) neither the
Company nor any Subsidiary has issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company or Subsidiary equity
incentive plans. The Company does not have pending before the Commission any
request for confidential treatment of information that has not been granted. No
event, liability, fact, circumstance, occurrence or development has occurred or
exists or is reasonably expected to occur or exist with respect to the Company,
its Subsidiaries or their respective businesses, properties, operations, assets
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least one (1) Trading Day
prior to the date that this representation is made.

8

--------------------------------------------------------------------------------



(j) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (each, an "Action") that (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) could, if there were an unfavorable decision, have or reasonably
be expected to result in a Material Adverse Effect. Neither the Company, nor any
Subsidiary nor any director or officer thereof, is or has been the subject of
any Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty. There has not been, and
to the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

(k) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect. None of the Company's or its Subsidiaries' employees is a member of a
union that relates to such employee's relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good. To the knowledge of the
Company, no executive officer of the Company or any Subsidiary, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(l) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case of clauses (i), (ii) and (iii)
as could not have or reasonably be expected to result in a Material Adverse
Effect.

9

--------------------------------------------------------------------------------



(m) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, "Hazardous Materials") into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder ("Environmental
Laws"); (ii) have received all permits licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval where in each of clauses (i), (ii) and (iii), the failure to
so comply could be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect.

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect ("Material Permits"), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(o) Title to Assets. All of the Company's and each Subsidiary's owned real
property is set forth in the SEC Reports (the "Real Property"). Except as
disclosed in the SEC Reports, the Company and each Subsidiary have good and
marketable title in fee simple to all such Real Property owned by them and good
and marketable title in all personal property owned by them that is material to
the business of the Company or such Subsidiary, in each case free and clear of
all Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company or such Subsidiary and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP, and the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company or any Subsidiary are held by them under valid, subsisting
and enforceable leases with which the Company or such Subsidiary is in
compliance. Except as set forth in the SEC Reports, none of the Company's
Subsidiaries owns or leases any real property.

(p) Intellectual Property. The Company and each Subsidiary have, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, trade secrets, inventions, copyrights, licenses and
other intellectual property rights and similar rights as necessary or required
for use in connection with their respective businesses and which the failure to
so have could have a Material Adverse Effect (collectively, the "Intellectual
Property Rights"). None of the Intellectual Property Rights has expired,
terminated or been abandoned, or is expected to expire or terminate or be
abandoned, within two (2) years from the date of this Agreement. Neither the
Company nor any Subsidiary has received, since the date of the latest audited
financial statements included within the SEC Reports, a written notice of a

10

--------------------------------------------------------------------------------



claim or otherwise has any knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person, except as could not have or
reasonably be expected to not have a Material Adverse Effect. To the knowledge
of the Company, all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights. The Company and its Subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties, except where failure to do so could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to $20 million. Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(r) Transactions With Affiliates and Employees. Except as set forth in the SEC
Documents, none of the officers or directors of the Company or any Subsidiary
and, to the knowledge of the Company, none of the employees of the Company or
any Subsidiary is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from providing for the borrowing of money from or lending of
money to, or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, shareholder, member or partner, in each case in
excess of $120,000, other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company and (iii) other employee benefits, including stock option and restricted
stock unit agreements under any equity incentive plan of the Company.

(s) Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002, as amended, that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and the Subsidiaries have established disclosure controls and procedures
(as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
the Subsidiaries and designed such disclosure controls and procedures to ensure

11

--------------------------------------------------------------------------------



that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission's rules and forms.
The Company's certifying officers have evaluated the effectiveness of the
disclosure controls and procedures of the Company and the Subsidiaries as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the "Evaluation Date"). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no changes in the internal control over
financial reporting (as such term is defined in the Exchange Act) that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company or its Subsidiaries.

(t) Certain Fees. No brokerage or finder's fees or commissions are or will be
payable by the Company or any Subsidiaries to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents.

(u) Private Placement. Assuming the accuracy of the Purchaser's representations
and warranties set forth in Section 4, no registration under the Securities Act
is required for the offer and sale of the Shares by the Company to the Purchaser
as contemplated hereby. The issuance and sale of the Shares hereunder does not
contravene the rules and regulations of the principal Trading Market.

(v) Investment Company. Neither the Company nor any Subsidiary is, nor is an
Affiliate of, and immediately after receipt of payment for the Shares, will not
be or be an Affiliate of, an "investment company" within the meaning of the
Investment Company Act of 1940, as amended. The Company and its Subsidiaries
shall conduct their respective businesses in a manner so that none will become
an "investment company" subject to registration under the Investment Company Act
of 1940, as amended.

(w) Registration Rights. Other than the Purchaser pursuant to the Transaction
Documents, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiaries.

(x) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification that the Commission is contemplating
terminating such registration. The Company has not, in the 12 months preceding
the date hereof, received notice from any Trading Market on which the Common
Stock is or has been listed or quoted to the effect that the Company is not in
compliance with the listing or maintenance requirements of such Trading Market.
The Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with all such listing and maintenance
requirements. The Common Stock is currently eligible for electronic transfer
through the Depository Trust Company or another established clearing
corporation, and the Company is current in payment of the fees to the Depository
Trust Company (or such other established clearing corporation) in connection
with such electronic transfer.

12

--------------------------------------------------------------------------------



(y) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company's articles of incorporation (or similar charter documents) or
the laws of its state of incorporation that is or could become applicable to the
Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation, as a result of the Company's issuance of the
Shares and the Purchaser's ownership of the Shares.

(z) Disclosure. All of the disclosure furnished by or on behalf of the Company
to the Purchaser regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. As of the date of release, no press
release disseminated by the Company during the twelve (12) months preceding the
date of this Agreement, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made and when made, not misleading.

(aa) No Integrated Offering. Assuming the accuracy of the Purchaser's
representations and warranties set forth in Section 4, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act that would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.

(bb) Solvency. Based on the consolidated financial condition of the Company as
of the Closing Date, after giving effect to the receipt by the Company of the
proceeds from the sale of the Shares hereunder: (i) the fair saleable value of
the Company's assets exceeds the amount that will be required to be paid on or
in respect of the Company's existing debts (including known contingent
liabilities) as they mature, (ii) the Company's assets do not constitute
unreasonably small capital to carry on its business as now conducted and as
proposed to be conducted including its capital needs taking into account the
particular capital requirements of the business conducted by the Company,
consolidated and projected capital requirements and capital availability
thereof, and (iii) the current cash flow of the Company, together with the
proceeds the Company would receive, were it to liquidate all of its assets,
after taking into account all anticipated uses of the cash, would be sufficient
to pay all amounts on or in respect of its liabilities when such amounts are
required to be paid. The Company does not intend to incur debts or believes it
will incur debts beyond its ability to pay such debts as they mature (taking
into account the timing and amounts of cash to be payable on or in respect of
its debt).

13

--------------------------------------------------------------------------------



The Company has no knowledge of any facts or circumstances that lead it to
believe that it will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within one year from the Closing
Date.

(cc) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or any Subsidiary know of
no basis for any such claim.

(dd) No General Solicitation. Neither the Company nor any Person acting on
behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising.

(ee) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any Person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

(ff) Acknowledgment Regarding the Purchaser's Purchase of Shares. The Company
acknowledges and agrees that the Purchaser is acting solely in the capacity of
an arm's length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that the
Purchaser is not acting as a financial advisor or fiduciary of the Company (or
in any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby, and any advice given by the Purchaser or any
of its respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchaser's purchase of the Shares. The Company further represents to the
Purchaser that the Company's decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(gg) Acknowledgment Regarding Purchaser's Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, it is understood
and acknowledged by the Company that: (i) except as expressly set forth in the
Transaction Documents, the Purchaser has not been asked by the Company to agree,
nor has the Purchaser agreed, to desist from purchasing or selling, long and/or
short, securities of the Company, or

14

--------------------------------------------------------------------------------



"derivative" securities based on securities issued by the Company or to hold the
Shares for any specified term, (ii) past or future open market or other
transactions by the Purchaser, specifically including, without limitation, Short
Sales or "derivative" transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company's publicly-traded securities, (iii) the Purchaser, and
counter-parties in "derivative" transactions to which any such Purchaser is a
party, directly or indirectly, may presently have a "short" position in the
Common Stock and (iv) the Purchaser shall not be deemed to have any affiliation
with or control over any arm's length counter-party in any "derivative"
transaction. The Company further understands and acknowledges that (y) the
Purchaser may engage in hedging activities at various times, and (z) such
hedging activities (if any) could reduce the value of the existing shareholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted. The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

(hh) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares,
(ii) sold, bid for, purchased, or paid any compensation for soliciting purchases
of, any of the Shares, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company.

(ii) Form S-3 Eligibility. The Company is eligible to register the resale of the
Shares for resale by the Purchaser on Form S-3 promulgated under the Securities
Act.

(jj) Stock Option Plans. Each stock option granted by the Company under the
Company's equity incentive plan was granted (i) in accordance with the terms of
the Company's equity incentive plan and (ii) with an exercise price at least
equal to the fair market value of the Common Stock on the date such stock option
would be considered granted under GAAP and applicable law. No stock option
granted under the Company's equity incentive plan has been backdated. The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.

(kk) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company's knowledge, any director, officer, agent, employee or
Affiliate of the Company or any Subsidiary, is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC").

(ll) U.S. Real Property Holding Corporation. The Company is not and has never
been a U.S. real property holding corporation within the meaning of Section 897
of the Code, and the Company shall so certify upon Purchaser's request.

(mm) Bank Holding Company Act. Neither the Company nor any of its Subsidiaries
or Affiliates is subject to the Bank Holding Company Act of 1956, as amended
(the "BHCA") and to regulation by the Board of Governors of the Federal Reserve
System (the "Federal Reserve"). Neither the Company nor any of its Subsidiaries
or Affiliates owns or controls, directly or

15

--------------------------------------------------------------------------------



indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent (25%) or more of the total equity of a
bank or any entity that is subject to the BHCA and to regulation by the Federal
Reserve. Neither the Company nor any of its Subsidiaries or Affiliates exercises
a controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

(nn) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
"Money Laundering Laws"), and no Action or Proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any Subsidiary with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, or any Subsidiary, threatened.

(oo) No Disqualification Events. With respect to the Shares to be offered and
sold hereunder in reliance on Rule 506(b) under the Securities Act, none of the
Company, any of its predecessors, any affiliated issuer, any director, executive
officer, other officer of the Company participating in the offering hereunder,
any beneficial owner of twenty percent (20%) or more of the Company's
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an "Issuer
Covered Person" and, together, "Issuer Covered Persons") is subject to any of
the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a "Disqualification Event"), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the Purchaser
a copy of any disclosures provided thereunder upon request.

(pp) Other Covered Persons. The Company is not aware of any person that has been
or will be paid (directly or indirectly) remuneration for solicitation of
purchasers in connection with the sale of any Shares.

(qq) Notice of Disqualification Events. The Company will notify the Purchaser in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, become a Disqualification Event relating to any Issuer Covered Person.

(rr) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company (or any Subsidiary) and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would be reasonably likely to have a Material Adverse Effect.

16

--------------------------------------------------------------------------------



(ss) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) that are required to be paid in connection
with the sale and transfer of the Shares to be sold to each Purchaser hereunder
will be, or will have been, fully paid or provided for by the Company, and all
laws imposing such taxes will be or will have been complied with.

(tt) Franchise Taxes. There are no unpaid franchise taxes claimed by the taxing
authority of any jurisdiction to be due by the Company or any Subsidiary, and
the officers of the Company or any Subsidiary know of no basis for any such
claim.

ARTICLE 4 - PURCHASER REPRESENTATIONS AND WARRANTIES

The Purchaser hereby represents and warrants to the Company the following:

Section 4.1 Power and Authority.

The Purchaser has the right, power and authority to execute, deliver and perform
this Agreement and all the documents and instruments referred to herein and
contemplated hereby and to consummate the transactions contemplated by this
Agreement. This Agreement has been duly and validly executed and delivered by
the Purchaser and will constitute a legal, valid and binding obligation of
Purchaser, enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors' rights generally, or equitable principles.

Section 4.2 No Conflicts.

The execution and delivery by the Purchaser of this Agreement and the
consummation of the transactions contemplated herein by the Purchaser will not:
(i) violate, conflict with, result in a breach or default under, cause
termination of, create any right of termination under or any adverse change of
rights under, (including the acceleration of payments under) any term or
condition of, or result in the creation of any Lien pursuant to, any mortgage,
indenture, contract, license, permit, instrument, or other agreement, document
or instrument to which such Purchaser is a party or by which such Purchaser or
any of its properties may be bound or (ii) violate any provision of Law or any
valid and enforceable court order or ruling of any Governmental Authority to
which Purchaser is a party or by which Purchaser or its properties may be bound
as would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Purchaser to consummate the
transactions contemplated by this Agreement.

Section 4.3 Required Consents, Approvals and Filings.

No consent or approval is required by virtue of the execution of this Agreement
by the Purchaser or the consummation of the transaction contemplated herein by
the Purchaser.

17

--------------------------------------------------------------------------------

Section 4.4 Accredited Investor.

The Purchaser is an accredited investor as that term is defined in Section 501
of Regulation D promulgated under the Securities Act.

Section 4.5 Purchase for Investment.

The Purchaser is acquiring the Shares for its own account in the ordinary course
of its business, for investment only and not with a view to the distribution
thereof in violation of the Securities Act, and the rules and regulations of the
Commission promulgated thereunder.

Section 4.6 Restricted Securities.

The Purchaser acknowledges that the Shares are "restricted securities" as that
term is defined in Rule 144 promulgated under the Securities Act and,
accordingly, the Shares must be held indefinitely unless they are subsequently
registered under the Securities Act or an exemption from such registration is
available and the certificates evidencing the Shares will be legended
accordingly. Without limiting the generality of the foregoing, the Purchaser
acknowledges that, unless the resale of the Shares is covered under an effective
registration statement, the Shares may not be sold pursuant to Rule 144 for a
period of six (6) months from the date of Closing, and, if the Purchaser is
deemed an affiliate of the Company at the time of such future sale, that it must
comply with the volume and manner of sale restrictions of Rule 144 applicable to
affiliates of an issuer.

Section 4.7 Sophistication.

The Purchaser has, independently and without reliance upon the Company and its
Affiliates, and based on such documents and information as the Purchaser has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition of the Company,
investment merits and consequences of its purchase of the Shares and made its
own decision with respect to its purchase of the Shares. The Purchaser has
consulted to the extent deemed appropriate by it with its own advisers as to the
financial, tax, legal and related matters concerning a purchase of the Shares
and on that basis understands the financial, legal, tax and related consequences
of a purchase of the Shares, and believes that a purchase of the Shares is
suitable and appropriate for him. The Purchaser is knowledgeable, sophisticated
and experienced in making, and is qualified to make, decisions with respect to
investments in securities representing an investment decision like that involved
in the purchase of the Shares, and has requested, received, reviewed and
considered all information it deems relevant in making an informed decision to
purchase the Shares. The Purchaser understands that its investment in the Shares
involves a significant degree of risk including a risk of total loss of its
investment, and it is fully aware of and understands all the risk factors
related to its purchase of the Shares. The Purchaser acknowledges that the
Company and its Affiliates have or may have material non-public information
relating to the business or financial condition of the Company, or relating to
the Shares, that has not been disclosed to the Purchaser and which information
may impact the value of the Shares, and that notwithstanding such
non-disclosure, the Purchaser has received information deemed by it to be
sufficient to allow it to make an independent and informed decision with respect
to its acquisition of the Shares contemplated hereunder.

18

--------------------------------------------------------------------------------

Section 4.8 Broker.

The Purchaser has not employed any broker or finder in connection with the
transactions contemplated by its Agreement.

Section 4.9 No General Solicitation.

The Purchaser did not learn of the investment in the Shares as a result of any
public advertising or general solicitation, including without limitation, by
means of a registration statement or prospectus.

ARTICLE 5 - OTHER AGREEMENTS OF THE PARTIES

Section 5.1 Consents and Approvals.

The Company and the Purchaser shall take, or cause to be taken, all actions and
shall do, or cause to be done, all things necessary under applicable Laws and
regulations to consummate and make effective the transactions contemplated by
this Agreement, including, without limitation, to comply promptly with all legal
requirements that may be imposed on it with respect to this Agreement and the
transactions contemplated hereby by any Governmental Authority with regulatory
jurisdiction over enforcement of any applicable antitrust or other similar
regulatory Laws ("Governmental Regulatory Authority") (which actions shall
include, without limitation, furnishing all information required by applicable
Law in connection with approvals of or filings with any Governmental Regulatory
Authority).

Section 5.2 Taxes.

All liability for sales, transfer, use, gross receipt or other similar taxes
arising out of the transactions contemplated by this Agreement shall be borne by
the Company. Responsibility for collecting and paying such taxes shall be as
required under applicable Law.

Section 5.3 Registration.

The Company will include the Shares as "Registrable Securities" pursuant to the
terms of the Registration Rights Agreement in the form attached hereto as
Exhibit A. This Section 5.3 shall survive the Closing.

Section 5.4 Rule 144 Legal Opinions.

From time-to-time following the satisfaction of the applicable conditions to the
public sale of the Shares by Purchaser as set forth in Rule 144 promulgated
under the Securities Act, the Company agrees promptly following the request
therefor from Purchaser to cause its counsel to provide to the Company and its
transfer agent, if required, an opinion to the effect that such transfer does
not require registration of the Shares under the Securities Act.

19

--------------------------------------------------------------------------------

Section 5.5 Indemnification of Purchaser.

(a) Subject to the provisions of this Section 5.5, the Company will indemnify
and hold the Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who "controls" such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a "Purchaser Party") harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys' fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of, arising out of, or relating to (i) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement or in the other Transaction Documents or (ii)
any Action instituted against the Purchaser Parties in any capacity, or any of
them or their respective Affiliates, by any Person who is not an Affiliate of
such Purchaser Party, with respect to any of the transactions contemplated by
the Transaction Documents, any transaction financed in whole or in part,
directly or indirectly, with the proceeds from the issuance of the Shares, or
the status of such Purchaser Party as an investor in the Company pursuant to the
transactions contemplated by the Transaction Documents (other than (x) an Action
by the Company based solely upon such Purchaser Party's breach of the
Transaction Documents, (y) an Action by governmental authorities based solely
upon violations by such Purchaser Party of state or federal securities laws or
(z) an Action arising solely as a result of any conduct by such Purchaser Party
which has been determined by a final, non-appealable judicial decision to
constitute fraud, gross negligence or willful misconduct).

 

 

20

--------------------------------------------------------------------------------



(b) If any action shall be brought against any Purchaser Party in respect of
which indemnity may be sought pursuant to this Agreement, such Purchaser Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such Action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such Action there is, in the reasonable opinion of counsel
to the Purchaser Party, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (y) for any settlement by a Purchaser Party effected
without the Company's prior written consent, which shall not be unreasonably
withheld, conditioned or delayed or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party's
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser Party in this Agreement or in the other Transaction Documents.

(c) The indemnification required by this Section 5.5 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills are received or are incurred. The indemnity
agreements contained herein shall be in addition to any cause of action or
similar right of any Purchaser Party against the Company or others and any
liabilities the Company may be subject to pursuant to law.

(d) Given that a Purchaser Party may be entitled to indemnification (a "Jointly
Indemnifiable Purchaser Claim") from both the Company, pursuant to this
Agreement, and from any other person, whether pursuant to applicable law, any
indemnification agreement, the organizational documents of such person or
otherwise (the "Indemnitee-Related Purchaser Entities"), the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Purchaser Party in respect of indemnification
and advancement of expenses in connection with any such Jointly Indemnifiable
Purchaser Claim, pursuant to and in accordance with the terms of this Agreement,
irrespective of any right of recovery the Purchaser Party may have from the
Indemnitee-Related Purchaser Entities. Under no circumstance shall the Company
be entitled to any right of subrogation or contribution by the
Indemnitee-Related Purchaser Entities and no right of recovery the Purchaser
Party may have from the Indemnitee-Related Purchaser Entities shall reduce or
otherwise alter the rights of the Purchaser Party or the obligations of the
Company hereunder. In the event that any of the Indemnitee-Related Purchaser
Entities shall make any payment to the Purchaser Party in respect of
indemnification or advancement of expenses with respect to any Jointly
Indemnifiable Purchaser Claim, the Indemnitee-Related Investor Entity making
such payment shall be subrogated to the extent of such payment to all of the
rights of recovery of the Purchaser Party against the Company, and the Purchaser
Party shall execute all papers reasonably required and shall do all things that
may be reasonably necessary to secure such rights, including the execution of
such documents as may be necessary to enable the Indemnitee-Related Purchaser
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Purchaser Entities shall be third-party beneficiaries with
respect to this Section 5.5, entitled to enforce this Section 5.5 against the
Company as though each such Indemnitee-Related Investor Entity were a party to
this Agreement.

21

--------------------------------------------------------------------------------

Section 5.6 Transfer Restrictions.

(a) The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Shares other than pursuant
to an effective registration statement or Rule 144 or in connection with a
pledge as contemplated in Section 5.6(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company (it being agreed that the
opinion of Purchaser's in-house counsel shall be acceptable to the Company), the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Shares under the Securities Act. As a condition of granting any
transferee of Shares any rights pursuant to any of the Transaction Documents,
any such transferee shall agree in writing to be bound by the terms of this
Agreement and the Registration Rights Agreement and shall have the rights and
obligations of a Purchaser under this Agreement and the Registration Rights
Agreement.

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 5.6, of a legend on any of the Shares in substantially the following
form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD (I) EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (II)
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
SELECTED BY THE HOLDER TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY OR (III) UNLESS SOLD PURSUANT TO RULE 144
OR RULE 144A UNDER SAID ACT. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

(c) The Company acknowledges and agrees that the Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker- dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an "accredited investor" as defined in Rule 501(a) under the
Securities Act. Such pledge would not be deemed a transfer, sale or assignment,
would not be subject to approval of the Company and no legal opinion of legal
counsel of the pledgee, secured party or pledgor would be required in connection
therewith. Further, no notice shall be required of such pledge. At the
Purchaser's expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of the Shares may reasonably request
in connection with a pledge of the Shares, including, if the Shares are subject
to registration pursuant to the Registration Rights Agreement, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) under the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of Selling Stockholders (as defined in the
Registration Rights Agreement) thereunder.

22

--------------------------------------------------------------------------------



(d) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 5.6(b) hereof): (i) while a registration
statement covering the resale of such security is effective under the Securities
Act, (ii) following any sale of such Shares pursuant to Rule 144, (iii) if such
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such Shares and without volume or manner-of-sale restrictions or
(iv) if such legend is not required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission). The Company shall cause its counsel to issue a
legal opinion to the Transfer Agent promptly after the Effective Date if
required by the Transfer Agent to effect the removal of the legend hereunder.
The Company agrees that following the Effective Date or at such time as such
legend is no longer required under this Section 5.6, it will, no later than
three (3) Trading Days following the delivery by the Purchaser to the Company or
the Transfer Agent of a certificate representing Underlying Shares, as
applicable, issued with a restrictive legend (such third Trading Day, the
"Legend Removal Date"), deliver or cause to be delivered to such Purchaser a
certificate representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 5.6. Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser's prime broker with the Depository Trust
Company System as directed by such Purchaser.

(e) If the Company fails to issue to the Purchaser a certificate without such
legend or to deliver such Shares to the Purchaser by the Legend Removal Date,
and if on or after the Legend Removal Date such Purchaser purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Shares that the holder anticipated
receiving without legend from the Company (a "Buy-In"), then the Company shall,
within three (3) Trading Days after the Purchaser's request and in the
Purchaser's discretion, either (i) pay cash to the Purchaser in an amount equal
to the Purchaser's total purchase price (including brokerage commissions, if
any) for the shares of Common Stock so purchased (the "Buy-In Price"), at which
point the Company's obligation to deliver such unlegended Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Purchaser
such unlegended Shares as provided above and pay cash to the Purchaser in an
amount equal to the excess (if any) of the Buy-In Price over the product of (A)
such number of shares of Common Stock, times (B) the Closing Sale Price of the
Common Stock as reported by Bloomberg, L.P. on the Legend Removal Date. Nothing
herein shall limit such Purchaser's right to pursue actual damages for the
Company's failure to deliver certificates representing any Shares as required by
the Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.

(f) The Purchaser agrees with the Company that such Purchaser will sell any
Shares pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a Registration Statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 5.6 is predicated upon the
Company's reliance upon this understanding.

23

--------------------------------------------------------------------------------

Section 5.7 Furnishing of Information; Public Information.

(a) Until the Purchaser owns no Shares, the Company covenants to maintain the
registration of the Common Stock under Section 12(b) or 12(g) of the Exchange
Act and to timely file (or obtain extensions in respect thereof and file within
the applicable grace period) all reports required to be filed by the Company
after the date hereof pursuant to the Exchange Act even if the Company is not
then subject to the reporting requirements of the Exchange Act.

(b) At any time during the period commencing from the six (6) month anniversary
of the date hereof and ending at such time that all of the Shares may be sold
without the requirement for the Company to be in compliance with Rule 144(c)(1)
and otherwise without restriction or limitation pursuant to Rule 144, (i) if the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) if the Company has ever been an issuer
described in Rule 144(i)(1)(i) or becomes such an issuer in the future, and the
Company shall fail for any reason to satisfy any condition set forth in Rule
144(i)(2) (each of clauses (i) and (ii), a "Public Information Failure"), then,
in addition to the Purchaser's other available remedies, the Company shall pay
to the Purchaser, in cash, as partial liquidated damages and not as a penalty,
by reason of any such delay in or reduction of its ability to sell the Shares,
an amount in cash equal to one percent (1.0%) of the aggregate Purchase Price on
the day of a Public Information Failure and on every thirtieth (30th) day (pro
rated for periods totaling less than thirty (30) days) thereafter until the
earlier of (i) the date such Public Information Failure is cured and (ii) such
time that such public information is no longer required for the Purchaser to
transfer the Shares pursuant to Rule 144. The payments to which the Purchaser
shall be entitled pursuant to this Section 5.7 are referred to herein as "Public
Information Failure Payments." Public Information Failure Payments shall be paid
on the earlier of (y) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (z) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit the Purchaser's right to
pursue actual damages for the Public Information Failure, and the Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

Section 5.8 Integration.

The Company shall not sell, offer for sale or solicit offers to buy or otherwise
negotiate in respect of any "security" (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Shares in
a manner that would require the registration under the Securities Act of the
sale of the Shares or that would be integrated with the offer or sale of the
Shares for purposes of the rules and regulations of any Trading Market such that
it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

24

--------------------------------------------------------------------------------

Section 5.9 Shareholder Rights Plan.

No claim will be made or enforced by the Company or, with the consent of the
Company, any other Person, that the Purchaser is an "Acquiring Person" under any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or similar anti-takeover plan or
arrangement in effect or hereafter adopted by the Company, or that the Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Shares under the Transaction Documents or under any other
agreement between the Company and the Purchaser.

Section 5.10 Use of Proceeds.

The Company shall use the net proceeds from the sale of the Shares hereunder for
payment of monthly redemptions pursuant to the Debentures and for working
capital purposes.

Section 5.11 Participation in Future Financing.

From the date hereof until the date that is the two (2) year anniversary of the
Closing Date, upon any issuance by the Company or any of its Subsidiaries of
Common Stock, Common Stock Equivalents for cash consideration, debt securities
that are convertible into equity or a combination of units thereof (other than
for a transaction that generates gross proceeds of up to $5 million) (a
"Subsequent Financing"), the Purchaser shall have the right to participate up to
its Pro Rata Portion of the Subsequent Financing, on the same terms, conditions
and price provided for in the Subsequent Financing.

(b) Approximately four (4) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to the Purchaser a written notice of its
intention to effect a Subsequent Financing (a "Subsequent Financing Notice").
The Subsequent Financing Notice shall describe in reasonable detail the proposed
terms of such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet or similar
document relating thereto as an attachment.

(c) If the Purchaser desires to participate in such Subsequent Financing, it
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the third (3rd) Trading Day (or in the case of a confidentially
marketed public offering or registered direct offering, the next Trading Day),
after the Purchaser has received the Subsequent Financing Notice that the
Purchaser is willing to participate in the Subsequent Financing, the amount of
such Purchaser's participation, and representing and warranting that the
Purchaser has such funds ready, willing, and available for investment on the
terms set forth in the Subsequent Financing Notice. If the Company receives no
such notice from the Purchaser as of such third (3rd) Trading Day (or the next
Trading Day in the case of a confidentially marketed public offering or
registered direct offering), the Purchaser shall be deemed to have notified the
Company that it does not elect to participate.

25

--------------------------------------------------------------------------------



(d) "Pro Rata Portion" means the percentage of the Subsequent Financing equal to
the number of shares of Common Stock beneficially owned by the Purchaser divided
by the number of outstanding shares of Common Stock, provided, however, that in
no event shall the total shares of Common Stock beneficially owned by the
Purchaser as a result of its participation in a Subsequent Financing exceed
19.9%.

(e) The Company must provide the Purchaser with a second Subsequent Financing
Notice, and the Purchaser will again have the right of participation set forth
above in this Section 5.11, if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

(f) The Company and the Purchaser agree that if the Purchaser elects to
participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Shares purchased hereunder or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, the Transaction Documents, without the prior written consent of the
Purchaser.

(g) Notwithstanding anything to the contrary in this Section 5.11 and unless
otherwise agreed to by the Purchaser, the Company shall either confirm in
writing to the Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that the Purchaser will not be in possession of any material, non-public
information, by the fourth (4th) Trading Day following delivery of the
Subsequent Financing Notice. If by such fourth (4th) Trading Day, no public
disclosure regarding a transaction with respect to the Subsequent Financing has
been made, and no notice regarding the abandonment of such transaction has been
received by the Purchaser, such transaction shall be deemed to have been
abandoned and the Purchaser shall not be deemed to be in possession of any
material, non-public information with respect to the Company or any of its
Subsidiaries.

(h) Notwithstanding the foregoing, this Section 5.11 shall not apply in respect
of an Exempt Issuance.

(i) The terms of this participation right as set forth above supersede Section
5.11 of the Securities Purchase Agreement between the Company and the Purchaser
dated December 30, 2015.

Section 5.12 Form D; Blue Sky Filings

The Company agrees to timely file a Form D with respect to the Shares as
required under Regulation D and to provide a copy thereof promptly after such
filing to the Purchaser upon request. The Company shall take such action, as the
Company shall reasonably determine is necessary in order to obtain an exemption
for, or to qualify the Shares for, sale to the Purchaser on or before the
Closing under applicable securities or "Blue Sky" laws of the states of the
United States, and shall provide evidence of such actions promptly to the
Purchaser. The Company shall make all filings and reports relating to the offer
and sale of the Shares required under such laws following the Closing Date.

26

--------------------------------------------------------------------------------

Section 5.13 Rescission and Withdrawal Right.

Notwithstanding anything to the contrary contained in (and without limiting any
similar provisions of) any of the other Transaction Documents, whenever the
Purchaser exercises a right, election, demand or option under a Transaction
Document, and the Company does not timely perform its related obligations within
the periods therein provided, then the Purchaser may rescind or withdraw, in its
sole discretion from time to time upon written notice to the Company, any
relevant notice, demand or election in whole or in part without prejudice to its
future actions and rights.

Section 5.14 Replacement of Shares.

If any certificate or instrument evidencing any Shares is mutilated, lost,
stolen or destroyed, the Company shall issue or cause to be issued in exchange
and substitution for and upon cancellation thereof (in the case of mutilation),
or in lieu of and substitution therefor, a new certificate or instrument, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction. The applicant for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
(including customary indemnity) associated with the issuance of such replacement
Shares.

Section 5.15 Remedies.

In addition to being entitled to exercise all rights provided herein or granted
by law, including recovery of damages, the Purchaser and the Company will be
entitled to specific performance under the Transaction Documents. The parties
agree that monetary damages may not be adequate compensation for any loss
incurred by reason of any breach of obligations contained in the Transaction
Documents and hereby agree to waive and not to assert in any Action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

Section 5.16 Payment Set Aside.

To the extent that the Company makes a payment or payments to the Purchaser
pursuant to any Transaction Document or the Purchaser enforces or exercises its
rights thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other Person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

27

--------------------------------------------------------------------------------

Section 5.17 Liquidated Damages.

The Company's obligations to pay any partial liquidated damages or other amounts
owing under the Transaction Documents is a continuing obligation of the Company
and shall not terminate until all unpaid partial liquidated damages and other
amounts have been paid notwithstanding the fact that the instrument or security
pursuant to which such partial liquidated damages or other amounts are due and
payable shall have been canceled.

Section 5.18 Nasdaq Notification.

Within ten (10) days of the Closing Date, the Company shall file with The Nasdaq
Stock Market a Shares Outstanding Change Notification reflecting the increase in
the number of shares outstanding resulting from the transactions contemplated
hereby.

Section 5.19 WAIVER OF JURY TRIAL.

IN ANY ACTION OR PROCEEDING IN ANY JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY
OTHER PARTY, THE PARTIES EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST
EXTENT PERMITTED BY APPLICABLE LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY,
IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY JURY.

ARTICLE 6 - CONDITIONS TO THE COMPANY'S OBLIGATIONS

The obligation of the Company to consummate the transactions contemplated hereby
will be subject to the satisfaction (or written waiver by the Company), at or
prior to the Closing, of the condition that there shall be in effect no
injunction, decree or order of, any Governmental Authority that prohibits or
renders unlawful the consummation of the transactions contemplated hereby.

ARTICLE 7 - CONDITIONS TO PURCHASER'S OBLIGATIONS

The obligation of the Purchaser to consummate the transactions contemplated
hereby is subject to the satisfaction (or written waiver by such Purchaser), at
or prior to the Closing, of the conditions that there shall be in effect no
injunction, decree or order of, any Governmental Authority that prohibits or
renders unlawful the consummation of the transactions contemplated hereby.

ARTICLE 8 - CLOSING

Section 8.1 Closing.

Assuming the satisfaction or, if permitted, wavier of the conditions set forth
in Articles 6 and 7, the closing of the transactions contemplated hereby (the
"Closing") shall take place on November 24, 2015, at the Company's offices, or
such earlier time and/or date as the parties may agree upon in writing (the
"Closing Date"). If the conditions set forth in Articles 6 and 7 are not
satisfied by November 24, 2015, the Closing shall take place within three (3)
business days of the satisfaction or, if permitted, wavier of the conditions set
forth in Articles 6 and 7. At the Closing, the Company will make the deliveries
set forth in Section 2.3, and the Purchaser will deliver the Purchase Price in
accordance with Section 2.4.

28

--------------------------------------------------------------------------------

Section 8.2 Termination Prior to Closing.

Notwithstanding the foregoing, this Agreement may be terminated, and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing:

Upon the written agreement of the parties hereto;

By the Company or Purchaser, by giving written notice to the other party in the
event that any permanent injunction or action by any Governmental Authority
preventing the consummation of the transactions contemplated by this Agreement
shall be have become final and nonappealable; or

(C) By the Company or Purchaser, by written notice to the other party, if the
Closing has not been consummated on or before three (3) Business Days from the
date hereof.

Section 8.3 Effect of Termination.

Termination of this Agreement pursuant to Section 8.2 will terminate all
obligations of the parties hereunder, except for Sections 9.7, 9.9 and 9.10;
provided, however, that termination pursuant to such Section 8.2 will not
relieve a defaulting or breaching party from any liability to the other party
hereto.

ARTICLE 9 - MISCELLANEOUS

Section 9.1 Entire Agreement.

This Agreement and all other agreements to be signed or delivered at Closing
constitute the full understanding of the parties, a complete allocation of risks
between them and a complete and exclusive statement of the terms and conditions
of their agreement relating to the subject matter hereof and supersede any and
all prior agreements, whether written or oral, that may exist between the
parties with respect thereto.

 

 

29

--------------------------------------------------------------------------------

Section 9.2 Waivers.

No waiver by a party with respect to any breach or default or of any right or
remedy and no course of dealing or performance, will be deemed to constitute a
continuing waiver of any other breach or default or of any other right or
remedy, unless such waiver is expressed in writing signed by the party to be
bound. Failure of a party to exercise any right will not be deemed a waiver of
such right or rights in the future.

Section 9.3 Parties Bound by Agreement; Successors and Assigns; Nature of the
Company's Obligations.

The terms, conditions and obligations of this Agreement will inure to the
benefit of and be binding upon the parties hereto and the respective successors
and assigns thereof. Neither of the parties hereto may transfer or assign its
rights, duties or obligations hereunder or any part thereof to any other person
or entity without the prior written consent of the other parties hereto.

Section 9.4 Counterparts

This Agreement may be executed in multiple counterparts, each of which will for
all purposes be deemed to be an original and all of which will constitute the
same instrument.

Section 9.5 Notices.

All notices, requests and other communications to any party hereunder shall be
in writing and shall be given (and shall be deemed to have been duly given when
received or first refused) (i) by hand delivery, (ii) by overnight courier,
express mail service or registered or certified mail, in each case with postage
or fees prepaid, or (iii) by facsimile or email transmission (with a copy of any
such notice sent by hand delivery, overnight courier, express mail service or
registered or certified mail, in each case with postage or fees prepaid) to the
respective parties at the following addresses (or at such other address for a
party as shall be specified by like notice):

If to the Company:

S&W Seed Company
7108 North Fresno Street, Suite 380
Fresno, California 93720
Attention: Matthew K. Szot, Chief Financial Officer
Facsimile: (559) 884-2750
Email: mszot@swseedco.com

If to Purchaser:

MFP Partners, L.P.
667 Madison Avenue, 25th Floor
New York, NY 10665
Attention: Timothy E. Ladin, General Counsel and Vice President
Fax: (212) 752-7265
Email: tladin@mfpllc.com

30

--------------------------------------------------------------------------------

Section 9.6 Governing Law; Submission to Jurisdiction.

All questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party hereto shall commence
an Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 5.5, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys' fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

Section 9.7 Public Announcements.

Except as required by Law, any announcements or similar publicity or any
disclosure to any person other than the respective advisors of the parties
hereto regarding the contents of this Agreement or any other agreement between
the parties entered into pursuant hereto shall be agreed upon by the parties
prior to such disclosure and, except as provided herein, any information
relating to the matters described above shall be kept confidential by the
parties hereto (and their respective representatives and agents); provided that
nothing herein shall prohibit the Company from making such disclosure to the
Company's Affiliates and any shareholders of the Company and its Affiliates; and
provided further, that this prohibition shall not be deemed breached in the
event the Company is required to disclose this transaction under the rules and
regulations of the Commission applicable to the Company.

Section 9.8 No Third-Party Beneficiaries.

Other than as set forth in Section 5.5(d) of this Agreement, there exists no
right of any person to claim a beneficial interest in this Agreement or any
rights occurring by virtue of this Agreement.

31

--------------------------------------------------------------------------------

Section 9.9 Fees and Expenses.

Except as provided in this Section 9.9 below, each party hereto shall bear its
own expenses in connection with the preparation and negotiation of this
Agreement and the consummation of the transactions contemplated by this
Agreement. The foregoing notwithstanding, the Company shall reimburse the
Purchaser for its legal fees incurred in connection with the transactions
contemplated by the Transaction Documents, up to a maximum of Ten Thousand
Dollars ($10,000).

Section 9.9 Survival.

Unless this Agreement is terminated under Section 8.2, the representations and
warranties of the Company and the Purchaser contained in Article 3, and the
agreements and covenants set forth in Article 5, shall survive the Closing and
the delivery of the Shares.

Section 9.10 Amendments; Waivers.

No provision of this Agreement may be waived, modified, supplemented or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser, and in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

Section 9.11 Interpretation.

Words of the masculine gender will be deemed and construed to include
correlative words of the feminine and neuter genders. Words importing the
singular number will include the plural number and vice versa unless the context
will otherwise indicate. The headings of this Agreement are for convenience and
do not define or limit the provisions hereof. Words importing persons include
firms, associations and corporations. The term "herein," "hereunder," "hereby,"
"hereto," "hereof" and any similar terms refer to this Agreement, the term
"heretofore" means before the date of execution of this Agreement and the term
"hereafter" means after the date of execution of this Agreement. References
herein to "include," "includes" or "including" shall mean without limitation.

[SIGNATURE PAGE FOLLOWS]

 

 

32

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first above written.

S&W SEED COMPANY



By: /s/ Matthew K. Szot
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial Officer

PURCHASER:

MFP PARTNERS, L.P.

By: MFP Investors LLC,
Its General Partner



By: /s/ Timothy E. Ladin
Timothy E. Ladin
General Counsel and Vice President

[SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]

 

33

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement"), is made and entered into
as of this ___ day of November, 2015, between S&W Seed Company, a Nevada
corporation, with offices at 7108 North Fresno Street, Fresno, California 93720
(the "Company") and MFP Investors LLC, with offices at 667 Madison Avenue, 25th
Floor, New York, NY 10665 (the "Investor").

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof, between the Company and the Investor (the "Purchase
Agreement") in connection with the following.

W I T N E S S E T H

WHEREAS, the Company and the Investor have entered into the Purchase Agreement
providing for the offer and sale of 1,180,722 shares of the Company's Common
Stock (the "Shares") in a private placement exempt from the registration
requirements of the Securities Act of 1933, as amended (the "Securities Act")
pursuant to Section 4(a)(2) and Rule 506 of Regulation D promulgated thereunder;

WHEREAS, as an inducement to the Investor to purchase the Shares, the Company
has agreed to provide the Investor with certain registration rights.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

ARTICLE I

Certain Definitions

For purposes of this Agreement, the following terms shall have the following
meanings:

The term "Affiliate" means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person; provided that, for the purposes of this definition, "control"
(including, with correlative meanings, the terms "controlled by" and "under
common control with"), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

The term "Business Days" means each Monday, Tuesday, Wednesday, Thursday and
Friday that is not a day on which banking institutions in New York City are
generally authorized or obligated by law or executive order to close.

The term "Board" means the Board of Directors of the Company.

A-1

--------------------------------------------------------------------------------



The term "Commission" means the United States Securities and Exchange Commission
or any successor agency.

The term "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

The term "Person" (but not "person") means any individual, firm, corporation,
partnership, limited liability company, trust or other entity, and shall include
any successor (by merger or otherwise) of such entity.

The term "Purchase Price" means $4.15 per Share.

The term "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

Any terms used in this Agreement and not defined herein shall have the meanings
given such terms in the Purchase Agreement.

ARTICLE II

REGISTRATION OF COMMON STOCK; INDEMNIFICATION

Section 2.01    Registrable Securities. For the purposes of this Agreement,
"Registrable Securities" means the Shares; provided that (i) any Shares of
Common Stock will cease to be Registrable Securities, and (ii) the Company will
not be obligated to maintain the effectiveness of the Resale Registration
Statement (as defined below), and the Company's obligations under Section 2.02
will cease, with respect to the Registrable Securities of a holder thereof (a
"Holder") following the date on which (a) such securities have been sold or
otherwise transferred by the Holder thereof pursuant to an effective
registration statement; (b) such securities are sold in accordance with Rule 144
(or any successor provision) promulgated under the Securities Act; or (c) such
securities become eligible for resale without volume or manner-of-sale
restrictions and without current public information pursuant to Rule 144. The
period of time during which the Company is required to keep the Resale
Registration Statement effective is referred to as the "Effectiveness Period."

Section 2.02    Registration. Within thirty (30) days following the date hereof
(the "Filing Date"), the Company shall prepare and file a resale registration
statement on Form S-3 or another applicable form, if Form S-3 is not then
available, registering offers and sales of Registrable Securities held by the
Investor and any other Holders of Registrable Securities pursuant to Rule 415
under the Securities Act (such registration statement together with all exhibits
thereto and any post-effective amendment thereto that becomes effective, the
"Resale Registration Statement"); provided that at all times the Company shall
use its commercially reasonable best efforts to cause the Commission to declare
the Resale Registration Statement, including any post-effective amendments
thereto, to be declared effective at the earliest practicable date.
Notwithstanding the foregoing or anything to the contrary in this Article II, if
the Company grants registration rights to one or more other holders of its
Common Stock that are more favorable to such holders than the registration
rights granted hereunder, with respect to underwritten offerings or otherwise,
the Company and holders of a majority of the Registrable Securities hereunder
shall in good faith amend this Agreement to reflect such more favorable terms as
reasonably as practicable.

A-2

--------------------------------------------------------------------------------



Section 2.03    Registration Procedures. In connection with the registration of
any Registrable Securities under the Securities Act as provided in this Article
II, the Company will use its best efforts to:

cause the Resale Registration Statement (and any other related registrations,
qualifications or compliances as may be reasonably requested and as would permit
or facilitate the sale and distribution of all Registrable Securities until the
distribution thereof is complete) to become effective as soon as practicable
following the filing thereof;

prepare and file with the Commission the amendments and supplements to the
Resale Registration Statement and the prospectus used in connection therewith
and take all other actions as may be necessary to keep the Resale Registration
Statement continuously effective until the disposition of all securities in
accordance with the intended methods of disposition by the Holder or Holders
thereof set forth in the Resale Registration Statement will be completed, and to
comply with the provisions of the Securities Act (to the extent applicable to
the Company) with respect to the dispositions;

(i) at least five (5) Business Days before filing with the Commission, furnish
to each Holder and its counsel (if any) copies of all documents proposed to be
filed with the Commission in connection with such registration, which documents
will be subject to the review and reasonable comment of such Holder and its
counsel; (ii) furnish to each Holder of Registrable Securities a reasonable
number of copies of the Resale Registration Statement, of each amendment and
supplement thereto, and of the prospectus included in the Resale Registration
Statement (including each preliminary prospectus), in conformity with the
requirements of the Securities Act, and the other documents (including exhibits
to any of the foregoing), as the Holder may reasonably request, in order to
facilitate the disposition of the Registrable Securities owned by such Holder;
and (iii) respond as promptly as practicable to any comments received from the
Commission with respect to each Resale Registration Statement or any amendment
thereto and, as promptly as reasonably possible, provide the Holders true and
complete copies of all correspondence from and to the Commission relating to
such Resale Registration Statement that pertains to the Holders as "Selling
Stockholders" but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company.

register or qualify the Registrable Securities covered by the Resale
Registration Statement under the securities or "blue sky" laws of the various
states as any Holder reasonably requests and do any and all other acts and
things that may be necessary or reasonably advisable to enable a Holder to
consummate the disposition in such states of the Registrable Securities owned by
such Holder, except that the Company will not be required to qualify generally
to do business as a foreign corporation in any jurisdiction wherein it would
not, but for the requirements of this Section 2.03(d), be obligated to be
qualified, or to subject itself to taxation in any jurisdiction;

A-3

--------------------------------------------------------------------------------



notify the Holders promptly, and confirm such notice in writing, (i)(A) when a
prospectus as contained in the Resale Registration Statement (a "Prospectus") or
any Prospectus supplement or post-effective amendment has been filed, and (B)
with respect to a Resale Registration Statement or any post-effective amendment,
when the same has become effective, (ii) of the issuance by the Commission or
any other federal or state governmental authority of any stop order suspending
the effectiveness of a Resale Registration Statement or the initiation of any
proceedings for that purpose, (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (iv) of the existence of any fact or the happening of any event that
makes any statement made in such Resale Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in such Resale Registration Statement, Prospectus or documents so that,
in the case of the Resale Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of the Prospectus, it will not contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, (v) of the Company's reasonable
determination that a post-effective amendment to a Resale Registration Statement
would be appropriate, or (vi) of any request by the Commission or other
governmental authority for amendments or supplements to a Resale Registration
Statement or related Prospectus or for additional information that pertains to
the Holders as "Selling Stockholders" or the "Plan of Distribution," and to
promptly prepare a supplement or amendment to such Resale Registration Statement
or Prospectus to correct such untrue statement or omission, and deliver such
number of copies of such supplement or amendment to each Holder as may
reasonably be requested;

make every reasonable effort to obtain the withdrawal of any order suspending
the effectiveness of the Resale Registration Statement or any suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction,
at the earliest possible time.

Section 2.04    Rule 144. With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

make and keep public information available, as those terms are understood and
defined in Rule 144 promulgated under the Securities Act;

file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act;

so long as a Holder owns any unregistered Registrable Securities, furnish to the
Holder upon any reasonable request a written statement by the Company as to its
compliance with the public information requirements of Rule 144 promulgated
under the Securities Act and/or the Exchange Act, a copy of the most recent
annual or quarterly report of

A-4

--------------------------------------------------------------------------------



the Company, and any other reports and documents of the Company as the Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing a Holder to sell any Registrable Securities without
registration (excluding any reports or documents of the Company that the
Company, in its sole discretion, deems confidential); provided that to the
extent such documents and reports are available on the Commission's website, the
Company shall not be required to provide the copies contemplated by this
subsection (c); and

take such further action as any Holder may reasonably request to enable such
Holder to sell such Shares without registration under the Securities Act within
the limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act, including providing any legal opinions relating to such sale
pursuant to Rule 144.

Section 2.05    Registration and Selling Expenses. All expenses incurred by the
Company in connection with the Company's performance of or compliance with this
Article II, including, without limitation, (i) all Commission registration and
filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing and
duplicating expenses and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company, will be paid by the Company. Each
Holder may, at its election, retain its own counsel and other representatives
and advisors as it chooses at its own expense.

Section 2.06    Partial Liquidated Damages. If: (i) the Resale Registration
Statement is not filed on or prior to its Filing Date (if the Company files the
Resale Registration Statement without affording the Holders the opportunity to
review and comment on the same as required by Section 2.03(c) herein, the
Company shall be deemed to have not satisfied this clause (i)), or (ii) the
Company fails to file with the Commission a request for acceleration of the
Resale Registration Statement in accordance with Rule 461 promulgated by the
Commission pursuant to the Securities Act, within five (5) Trading Days of the
date that the Company is notified (orally or in writing, whichever is earlier)
by the Commission that such Resale Registration Statement will not be "reviewed"
or will not be subject to further review, or (iii) prior to the effective date
of a Resale Registration Statement, the Company fails to file a pre-effective
amendment and otherwise respond in writing to comments made by the Commission in
respect of such Resale Registration Statement within eighteen (18) days after
the receipt of comments by or notice from the Commission that such amendment is
required in order for such Resale Registration Statement to be declared
effective; provided, however, that this clause (iii) shall not apply to comments
received from the Commission staff relating to accounting issues or comments
relating to one or more Holders, so long as the Company continues to use its
reasonable best efforts to be in a position to fully respond to such comments as
soon as practicable, or (iv) the Company fails to comply with the permitted
Black-Out Periods (defined below) set forth in Section 2.07; or (v) if the
Resale Registration Statement when declared effective fails to register all of
the Registrable Securities (any such failure or breach being referred to as an
"Event", and for purposes of clauses (i) through (v), the date on which such
Event occurs, or "Event Date"), then, in addition to any other rights the
Holders may have hereunder or under applicable law, on each such Event Date and
on each monthly anniversary of each such Event Date (if the applicable Event
shall not have been cured by such date) until the applicable Event is cured, the
Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to the

A-5

--------------------------------------------------------------------------------



product of 1.0% multiplied by the aggregate Purchase Price paid by such Holder
for the Shares pursuant to the Purchase Agreement, up to an aggregate maximum of
4.0%. If the Company fails to pay any partial liquidated damages pursuant to
this Section 2.06 in full within seven days after the date payable, the Company
will pay interest thereon at a rate of 18% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such partial liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full. The partial liquidated damages
pursuant to the terms hereof shall apply on a daily pro rata basis for any
portion of a month prior to the cure of an Event. For purposes of clarity, in
the event the Company complies with the provisions set forth in clause (i)
through (v) above, the partial liquidated damages provided in this Section 2.06
shall not be assessed, provided, however, that nothing herein shall derogate
from the Company's requirement in the event of a Public Information Failure to
make the payment required pursuant to Section 5.7(b) of the Purchase Agreement.

Section 2.07    Inability to Use Prospectus; Black-Out Periods. Each Holder
agrees that, upon receipt of any notice from the Company of (i) the happening of
any event of the kind described in Sections 2.03(e)(i)(A), 2.03(e)(ii),
2.03(e)(iii), 2.03(e)(iv), 2.03(e)(v) or 2.03(e)(vi) hereof, or (ii) a
determination by the Board that it is advisable to suspend use of the Prospectus
for a discrete period of time due to pending corporate developments such as
negotiation of a material transaction which the Company in its sole discretion
after consultation with legal counsel, determines it would be obligated to
disclose in the Resale Registration Statement, which disclosure the Company
believes would be premature or otherwise inadvisable at such time or would have
a material adverse effect on the Company and its stockholders, such Holder will
forthwith discontinue disposition of such Registrable Securities pursuant to the
Resale Registration Statement or Prospectus until such Holder's receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 2.03(b)
hereof, or until such Holder is advised in writing by the Company that the use
of the applicable Prospectus may be resumed and has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus. The period of time in which the
use of a Prospectus or Resale Registration Statement is so suspended shall be
referred to as a "Black-Out Period." The Company agrees to so advise such Holder
promptly of the commencement and termination of any such Black-Out Period, and
the Purchasers agree to keep the fact of such Black-Out Period confidential. The
Company shall not impose a Black-Out Period under this Section 2.07 for more
than ninety (90) consecutive days and not more than twice in any given twelve
(12) month period; provided, that at least sixty (60) days must pass between
Black-Out Periods, and the total aggregate length of all Black-Out periods
within any twelve (12) month period shall not exceed one hundred and twenty
(120) days. Notwithstanding the foregoing, the Company may suspend use of any
Resale Registration Statement if the Commission's rules and regulations prohibit
the Company from maintaining the effectiveness of a Resale Registration
Statement because its financial statements are stale at a time when its fiscal
year has ended or it has made an acquisition reportable under Item 2.01 of Form
8-K or any other similar situation until the Company's Form 10-K has been filed
or a Form 8-K, including any required pro forma or historical financial
statements, has been filed, respectively (provided that the Company shall use
its reasonable best efforts to cure any such situation as soon as possible so
that the Resale Registration Statement can be used at the earliest possible
time).

A-6

--------------------------------------------------------------------------------



Section 2.08    Certain Obligations of Holders.

As a condition to the inclusion of its Registrable Securities in the Resale
Registration Statement, each Holder will furnish to the Company the information
regarding the Holder as is legally required in connection with any registration,
qualification or compliance referred to in this Article II.

Each Holder hereby covenants with the Company not to make any sale of the
Registrable Securities pursuant to the Resale Registration Statement without
effectively causing the prospectus delivery requirements under the Securities
Act to be satisfied.

Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Resale Registration Statement are not transferable on the books
of the Company unless the stock certificate submitted to the transfer agent
evidencing the Registrable Securities, if applicable, is accompanied by a
certificate reasonably satisfactory to the Company to the effect that (i) the
Registrable Securities have been sold in accordance with this Agreement and the
Resale Registration Statement and (ii) the requirement of delivering a current
prospectus has been satisfied.

Each Holder is hereby advised that the anti-manipulation provisions of
Regulation M under the Exchange Act may apply to sales of the Registrable
Securities offered pursuant to the Resale Registration Statement and agrees not
to take any action with respect to any distribution deemed to be made pursuant
to the Resale Registration Statement that constitutes a violation of Regulation
M under the Exchange Act or any other applicable rule, regulation or law.

The rights to cause the Company to register Registrable Securities granted to
the Holders by the Company under Section 2.02 may be assigned in whole or in
part by a Holder in connection with the transfer of such Registrable Securities,
provided, that: (i) the transfer of the Registrable Securities and the rights to
register such Registrable Securities are affected in accordance with applicable
securities laws, (ii) the transfer involves not less than fifty percent (50%) of
the Shares, (iii) the Holder gives prior written notice to the Company, and (iv)
the transferee agrees to comply with the terms and provisions of this Agreement
in a written instrument reasonably satisfactory in form and substance to the
Company and its counsel. Except as specifically permitted by this Section 2.08,
the rights of a Holder with respect to Registrable Securities will not be
transferable to any other Person, and any attempted transfer will cause all
rights of the Holder to registration of Registrable Securities under this
Article II to be forfeited, void ab initio and of no further force and effect.

With the written consent of the Company and each Holder affected or potentially
affected by such proposed waiver, any provision of Sections 2.01, 2.02, 2.03,
2.04, 2.05, 2.06, 2.07, 2.08 or 2.09 may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Upon the effectuation of each waiver,
the Company will promptly give written notice thereof to such Holders.

A-7

--------------------------------------------------------------------------------



Section 2.09    Indemnification.

By the Company. The Company agrees to indemnify, to the fullest extent permitted
by law, each Holder of Registrable Securities being sold, its directors,
officers, employees, members, managers, partners, agents, and each other Person,
if any, who controls (within the meaning of the Securities Act and the rules and
regulations thereunder) such Holder (each, an "Indemnified Person") against all
losses, claims, damages, liabilities, and expenses (including legal fees and
expenses and all costs incident to investigation or preparation with respect to
such losses, claims, damages, liabilities, and expenses and to reimburse such
Indemnified Person for such costs as incurred) (collectively, the "Losses")
caused by, resulting from, or relating to any untrue or alleged untrue statement
of material fact contained in the Resale Registration Statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
a fact necessary to make the statements therein not misleading, except insofar
as the same are caused by or contained in any information furnished to the
Company by or on behalf of such Holder in writing expressly for use therein or
by such Holder's failure to deliver a copy of the Resale Registration Statement
or prospectus or any amendments or supplements thereto after the Company has
furnished such Holder with a sufficient number of copies of the same and
notified such Holder of such obligation. In connection with an underwritten
offering and without limiting any of the Company's other obligations under this
Agreement, the Company shall indemnify such underwriters, their officers,
directors, employees, and agents and each Person who controls (within the
meaning of the Securities Act and the rules and regulations thereunder) such
underwriters or such other indemnified Person to the same extent as provided
above with respect to the indemnification of the Holders of Registrable
Securities being sold.

By the Investor. In connection with any registration statement in which a Holder
of Registrable Securities is participating pursuant to this Agreement, each such
Holder will, if requested, furnish to the Company in writing information
regarding such Holder's ownership of Registrable Securities and, to the extent
permitted by law, shall, severally and not jointly, indemnify the Company, its
directors, and each Person who controls (within the meaning of the Securities
Act and the rules and regulations thereunder) the Company against all Losses
caused by, resulting from, or relating to any untrue or alleged untrue statement
of material fact contained in the Resale Registration Statement, prospectus, or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is caused by and contained in such
information so furnished to the Company in writing by or on behalf of such
Holder expressly for use therein; provided, however, that each Holder's
obligation to indemnify the Company hereunder shall be apportioned between each
Holder based upon the net amount received by each Holder from the sale of
Registrable Securities, as compared to the total net amount received by all of
the Holders of Registrable Securities sold pursuant to such registration
statement, no such Holder being liable to the Company in excess of such
apportionment; and provided, further (i) that each Holder's obligation to
indemnify the Company hereunder shall be apportioned between each Holder as is
appropriate to reflect the relative fault of such Holder on the one hand, and of
each other Holder on the other, in connection with the statements or omissions
that resulted in such Losses. The relative fault of each Holder on the one hand,
and each other Holder on the

A-8

--------------------------------------------------------------------------------



other, shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
such Holder and the parties' relevant intent, knowledge, information and
opportunity to correct or prevent such statement or omission.

Notice. Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which its
seeks indemnification; provided, however, that the failure to give such notice
shall not release the indemnifying party from its obligation, except to the
extent that the indemnifying party has been materially prejudiced by such
failure to provide such notice.

Defense of Actions. In any case in which any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such indemnified party, and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate, and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision,
and monitoring (unless such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it that are
different from or in addition to the defenses available to such indemnifying
party or if a conflict or potential conflict of interest exists, in either of
which event the indemnified party shall be reimbursed by the indemnifying party
for the expenses incurred in connection with retaining separate legal counsel).
An indemnifying party shall not be liable for any settlement of an action or
claim effected without its consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The indemnifying party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail diligently to
contest such matter (except to the extent settled in accordance with the next
following sentence). No matter shall be settled by an indemnifying party without
the consent of the indemnified party (which consent shall not be unreasonably
withheld, conditioned or delayed). The indemnifying party shall not, without the
prior written consent of an indemnified party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened proceedings in respect of which indemnity has been sought
hereunder by such indemnified party unless (i) such settlement includes an
unconditional release of such indemnified party in form and substance
satisfactory to such indemnified party from all liability on the claims that are
the subject matter of such proceedings and (ii) such settlement does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any indemnified party.

Jointly Indemnifiable Claims. Given that an Indemnified Person may be entitled
to indemnification (a "Jointly Indemnifiable Claim") from both the Company,
pursuant to this Agreement, and from any other Person, whether pursuant to
applicable law, any indemnification agreement, the organizational documents of
such Person or otherwise (the "Indemnitee-Related Entities"), the Company
acknowledges and agrees that the Company shall

A-9

--------------------------------------------------------------------------------



be fully and primarily responsible for the payment to the Indemnified Person in
respect of indemnification and advancement of expenses in connection with any
such Jointly Indemnifiable Claim, pursuant to and in accordance with the terms
of this Agreement, irrespective of any right of recovery the Indemnified Person
may have from the Indemnitee-Related Entities. Under no circumstance shall the
Company be entitled to any right of subrogation or contribution by the
Indemnitee-Related Entities and no right of recovery the Indemnified Person may
have from the Indemnitee-Related Entities shall reduce or otherwise alter the
rights of the Indemnified Person or the obligations of the Company hereunder. In
the event that any of the Indemnitee-Related Entities shall make any payment to
the Indemnified Person in respect of indemnification or advancement of expenses
with respect to any Jointly Indemnifiable Claim, the Indemnitee-Related Entity
making such payment shall be subrogated to the extent of such payment to all of
the rights of recovery of the Indemnified Person against the Company, and the
Indemnified Person shall execute all papers reasonably required and shall do all
things that may be reasonably necessary to secure such rights, including the
execution of such documents as may be necessary to enable the Indemnitee-Related
Entities effectively to bring suit to enforce such rights. Each of the
Indemnitee-Related Entities shall be third-party beneficiaries with respect to
this Section 2.09(e), entitled to enforce this Section 2.09(e) against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

Survival. The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified Person and will survive the transfer of the Registrable
Securities and the termination of this Agreement.

Contribution. If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons. In determining the amount of contribution to which the
respective Persons are entitled, there shall be considered the Persons' relative
knowledge and access to information concerning the matter with respect to which
the claim was asserted, the opportunity to correct and prevent any statement or
omission, and other equitable considerations appropriate under the
circumstances, including the relative fault of such Person, in connection with
the statements or omissions that resulted in Losses. The relative fault of each
Person shall be determined by reference to, among other things, whether any
untrue or any alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by
such Person and the parties' relevant intent, knowledge, information and
opportunity to correct or prevent such statement or omission. It is hereby
agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation. Notwithstanding the foregoing,
the Investor and any Affiliate of such Investor shall not be required to make a
contribution in excess of (i) the net amount received by such Investor (or its
Affiliate) from the sale of Registrable Securities.

A-10

--------------------------------------------------------------------------------



ARTICLE III

Miscellaneous

Section 3.01    Inconsistent Agreements. Without the prior written consent of
the Investor, the Company shall not enter into any registration rights agreement
that conflicts, or is inconsistent, with the provisions of Article II hereof.

Section 3.02    Specific Performance. Each of the Investor and the Company
acknowledge and agree that, in the event of any breach of this Agreement, the
non-breaching party or parties would be irreparably harmed and could not be made
whole by monetary damages. The Investor and the Company hereby agree that, in
addition to any other remedy to which the Investor may be entitled at law or in
equity, the Investor shall be entitled to compel specific performance of this
Agreement in any action instituted in any court of the United States or any
state thereof having subject matter jurisdiction for such action.

Section 3.03    Headings. The headings in this Agreement are for convenience of
reference only and shall not control or affect the meaning or construction of
any provisions hereof.

Section 3.04    Entire Agreement. Except for the Purchase Agreement, this
Agreement (a) constitutes the entire agreement and understanding of the parties
hereto in respect of the subject matter contained herein, and there are no
restrictions, promises, representations, warranties, covenants, conditions, or
undertakings with respect to the subject matter hereof, other than those
expressly set forth or referred to herein, and (b) amends and supersedes all
prior agreements and understandings between the parties hereto with respect to
the subject matter hereof.

Section 3.05    Notices. All notices and other communications hereunder shall be
in writing and shall be delivered personally, by next-day courier, by electronic
or facsimile transmission, or telecopied with confirmation of receipt to the
parties at the addresses specified below (or at such other address for a party
as shall be specified by like notice; provided that notices of change of address
shall be effective only upon receipt thereof). Any such notice shall be
effective upon receipt, if personally delivered, delivered by electronic or
facsimile transmission, or telecopied, or one day after delivery to a courier
for next-day delivery.

If to the Company, to:

S&W Seed Company
7108 North Fresno Street, Suite 380
Fresno, CA 93720
Attention: Chief Executive Officer and Chief Financial Officer
Fax: (559) 884-2750
Email: mgrewal@swseedco.com and mszot@swseedco.com

A-11

--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Murphy & Weiner, a Professional Corporation
430 Cambridge Avenue, Suite 100
Palo Alto, CA 94306
Attention: Debra K. Weiner
Fax: (650) 323-1108
Email: debbie@murphyweiner.com

If to the Investor or the Holder(s), to:

MFP Partners, L.P.
c/o MFP Investors LLC
667 Madison Avenue, 25th Floor
Attention: Timothy E. Ladin
Fax: (212) 752-7265
Email: tladin@mfpllc.com

Section 3.06    Applicable Law. The substantive laws of the State of New York
shall govern the interpretation, validity, and performance of the terms of this
Agreement, regardless of the law that might be applied under applicable
principles of conflicts of laws.

Section 3.07    Severability. The invalidity, illegality, or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality, or enforceability of the remainder of this
Agreement in such jurisdiction or the validity, legality, or enforceability of
this Agreement, including any such provision, in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law.

Section 3.08    Successors; Assigns. The provisions of this Agreement shall be
binding upon the parties hereto and their respective heirs, successors, and
permitted assigns, including, without limitation and without the need for an
express assignment or assumption, any successor in interest to an Investor,
whether by a sale of all or substantially all of its assets, merger,
consolidation, or otherwise. Neither this Agreement nor the rights or
obligations of any party hereunder may be assigned, except as otherwise provided
in this Agreement. Any such attempted assignment in contravention of this
Agreement shall be void and of no effect.

Section 3.09    No Third-Party Beneficiaries. Nothing in this Agreement creates
in any Person not a party to this Agreement (other than permitted assignees and
a Person indemnified pursuant to Section 2.09 hereof with respect to such
indemnification rights and any Holders of the Registrable Securities with
respect to the rights to which they are entitled hereunder ) any legal or
equitable right, remedy or claim under this Agreement, and this Agreement is for
the exclusive benefit of the parties hereto.

Section 3.10    Amendments. This Agreement may not be amended, modified, or
supplemented unless such modification is in writing and signed by the Company
and each Investor.

A-12

--------------------------------------------------------------------------------



Section 3.11    Waiver. Any waiver (express or implied) of any default or breach
of this Agreement shall not constitute a waiver of any other or subsequent
default or breach.

Section 3.12    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

A-13

--------------------------------------------------------------------------------

S&W SEED COMPANY

 

By: __________________________________
Matthew K. Szot
Executive Vice President of Finance and
Administration and Chief Financial Officer

 

PURCHASER:

MFP PARTNERS, L.P.

By: MFP Investors LLC,
Its General Partner

By: __________________________________
Timothy E. Ladin
General Counsel

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 

A-14

--------------------------------------------------------------------------------

 